EXHIBIT 10.6


PARTIAL TERMINATION AND AMENDMENT OF LEASE

        THIS PARTIAL TERMINATION AND AMENDMENT OF LEASE, is made and entered
into as of April 19, 2004 by and among (i) each of the parties identified on the
signature page hereof as landlord (collectively, “Landlord”), and (ii) FIVE STAR
QUALITY CARE TRUST, a Maryland business trust, as tenant (“Tenant”).


W I T N E S S E T H:

        WHEREAS, pursuant to the terms of that certain Amended and Restated
Lease Agreement, dated as of March 1, 2004 (the “Amended Lease”), Landlord
leases to Tenant and Tenant leases from Landlord certain premises at various
locations, including those premises as more particularly described on Exhibit A
attached hereto (the “Howell Premises”); and

        WHEREAS, Landlord and Tenant now wish to terminate the Amended Lease
with respect to the Howell Premises and to amend the Amended Lease, subject to
and upon the terms and conditions hereinafter provided;

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
agree as follows:

        1.        Tenant represents and warrants that Tenant has not assigned
the Amended Lease with respect to the Howell Premises or sublet all or any
portion of the Howell Premises or otherwise granted the right to occupy all or
any portion of the Howell Premises to any person or entity, other than pursuant
to that certain Sublease Agreement dated as of December 31, 2001, by and between
Tenant and Five Star Quality Care-MI, LLC (“Subtenant”), as amended by that
certain Letter Agreement dated as of March 1, 2004, by and between Tenant and
Certain Affiliates of Five Star Quality Care, Inc., including Subtenant, which
Sublease Agreement is being terminated with respect to the Howell Premises by
that certain Amended and Restated Sublease Agreement of even date herewith, by
and between Tenant and Subtenant.

        2.        Effective as of the date hereof, the Amended Lease is
terminated with respect to the Howell Premises and no party shall have any
further rights or liabilities thereunder with respect to the Howell Premises,
except those rights and liabilities which by their terms survive termination of
the Amended Lease.


--------------------------------------------------------------------------------

        3.        The definition of “Minimum Rent” set forth in Section 1.67 of
the Amended Lease is hereby amended by deleting the existing definition and
inserting the following in place thereof:

          “Minimum Rent” shall mean Seventeen Million Seven Hundred Thousand Two
Hundred Sixty-Nine Dollars ($17,700,269) per annum.


        4.        Exhibit A-31 of the Amended Lease is hereby amended by
deleting it in its entirety and inserting “[INTENTIONALLY DELETED]” in its
place.

        5.        As partially terminated and amended hereby, the Amended Lease
is hereby ratified and confirmed.


[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Landlord and Tenant have caused this Partial
Termination and Amendment of Lease to be duly executed, as a sealed instrument,
as of the date first set forth above.

LANDLORD:

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC,
HRES2 PROPERTIES TRUST, SNH CHS PROPERTIES TRUST,
SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, and
SPTMNR PROPERTIES TRUST


By:  /s/ John R. Hoadley          
       John R. Hoadley
       Treasurer of each of the foregoing entities

TENANT:

FIVE STAR QUALITY CARE TRUST


By:  /s/ Rosemary Esposito          
        Rosemary Esposito, R.N.
        Senior Vice President, Chief Operating Officer and
        Chief Clinical Officer

--------------------------------------------------------------------------------

OMITTED EXHIBIT

  EXHIBIT NUMBER TITLE  
A
The Howell Premises Legal Description


The Registrant agrees to furnish supplementally a copy of the foregoing omitted
exhibit to the Securities and Exchange Commission upon request.